                                   1                                  UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     KEITH E. WOODHOUSE,                                 Case No. 19-cv-04546-YGR (PR)
                                                        Petitioner,                          ORDER DIRECTING PAYMENT OF
                                   5
                                                                                             FILING FEE OR FILING OF
                                                  v.                                         DOCUMENTS IN SUPPORT OF IN
                                   6
                                                                                             FORMA PAUPERIS APPLICATION
                                   7     H. B. ANGLEA, Warden,
                                                        Respondent.
                                   8

                                   9          On August 5, 2019, Petitioner has filed a pro se petition for a writ of habeas corpus

                                  10   pursuant to 28 U.S.C. § 2254. However, Petitioner did not pay the requisite $5.00 filing fee or file

                                  11   an application for leave to proceed in forma pauperis (“IFP”). Also, on the same date, the Clerk

                                  12   of the Court sent Petitioner a notice directing him to pay the filing fee or to file a completed IFP
Northern District of California
 United States District Court




                                  13   application. Dkt. 3. On September 12, 2019, Petitioner filed a completed IFP application form,

                                  14   but he did not file copies of his Certificate of Funds and prisoner trust account statement. Dkt. 4.

                                  15          On September 18, 2019, the Clerk issued a second notice directing him to pay the filing fee

                                  16   or to file copies of his Certificate of Funds and prisoner trust account statement. To date,

                                  17   Petitioner has not done so, and the time for doing so has passed. Instead, Petitioner claims that his

                                  18   IFP motion was “already granted” in his previously-filed action, Case No. C 18-1874 YGR (PR).

                                  19   Dkt. 4 at 6. The Court notes that Petitioner’s prior petition was dismissed for failure to exhaust

                                  20   state court remedies. See Dkt. 13 in Case No. C 18-1874 YGR (PR). The dismissal was without

                                  21   prejudice to Petitioner’s returning to federal court after exhausting his state court remedies. Dkt.

                                  22   13 at 9 in Case No. C 18-1874 YGR (PR). It seems that Petitioner has now returned after

                                  23   attempting to exhaust his state court remedies. See Dkt. 1. However, the Court cannot conduct an

                                  24   initial review of this matter until Petitioner has either paid the filing fee or completed an IFP

                                  25   application with supporting documents. See 28 U.S.C. § 1915(a) (a party is permitted to file a

                                  26   civil action in federal court without prepayment of fees or security if he makes affidavit that he is

                                  27   unable to pay such fees or give security therefor). Contrary to his assertions, it matters not that

                                  28   Petitioner was previously granted IFP status in his prior action, Case No. C 18-1874 YGR (PR).
                                   1          Accordingly, Petitioner shall either pay the requisite $5.00 filing fee or submit the

                                   2   aforementioned supporting documents for the IFP application in this action no later than twenty-

                                   3   eight (28) days from the date of this Order. He shall include with his payment or filings a clear

                                   4   indication that it is for the above-referenced, Case No. C 19-4546 YGR (PR). Failure to pay the

                                   5   filing fee or file the requisite documents shall result in dismissal of this action with no

                                   6   further warnings.

                                   7          The Clerk shall send Petitioner a blank prisoner IFP application form along with his copy

                                   8   of this Order.

                                   9          IT IS SO ORDERED.

                                  10   Dated: November 12, 2019

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                            YVONNE GONZALEZ ROGERS
                                  13                                                        United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
